Exhibit (10)(k)(8)

AMENDMENT NO. 8

TO

ALLTEL CORPORATION PENSION PLAN

(January 1, 2001 Restatement)

 

WHEREAS, the Company maintains the ALLTEL Corporation Pension Plan, as amended
and restated effective as of January 1, 2001, and as subsequently amended (the “
Plan”); and

 

WHEREAS, the Company desires further to amend the Plan;

 

NOW THEREFORE, BE IT RESOLVED, that the Company hereby amends the Plan,
effective as set forth herein, in the respects hereinafter set forth:

 

Effective February 7, 2004, a new Section 2.4 is added to the end of Article II
of Appendix OO to Section 13.38 of the Plan to provide as follows:

 

2.4           Cessation of New, Rehire, and Change in Employment Status
Participation  Notwithstanding any other provision of the Plan, the following
shall apply:

 

(a)  An individual who on February 7, 2004 has never been an employee covered
under this Appendix OO shall not become an Employee or a participant under this
Appendix OO and shall not accrue any benefit under this Appendix OO.

 

(b)  An individual who on February 7, 2004 has been an employee covered under
this Appendix OO and has never been an employee covered by a collective
bargaining agreement providing coverage under this Appendix OO shall not become
an Employee covered by a collective bargaining agreement providing for coverage
under this Appendix OO (and subsection (v) of paragraph (b) of Section 8.2 of
this Appendix OO shall not apply to the individual).

 

(c)  An individual who on February 7, 2004 has been an employee covered by a
collective bargaining agreement providing coverage under this Appendix OO, and
who on February 7, 2004 is not employed by a Control Group Affiliate shall not
be after February 7, 2004 an Employee covered by a collective bargaining
agreement providing for coverage under this Appendix OO and shall not after
February 7, 2004 accrue any benefit under this Appendix OO except to the extent,
if any, as provided in Article VIII of this Appendix OO.  An individual
described in the immediately preceding sentence (who on February 7, 2004 has
been an employee covered by a collective bargaining agreement providing coverage
under this Appendix OO, and who on February 7, 2004 is not employed by a Control
Group Affiliate) who after February 7, 2004 is reemployed by a Control Group
Affiliate shall be deemed to have a Change in Employment Status on the date the
individual is reemployed by the Control Group Affiliate and shall be deemed to
have subparagraph (I) of paragraph (2) of subsection (d) of Section 1.01

 

--------------------------------------------------------------------------------


 

of the Plan applied to the individual, but with the date the individual is
reemployed by the Control Group Affiliate replacing January 1, 2003 therein. 
The immediately preceding sentence shall not be interpreted to cause the
provisions of Article VIII of this Appendix OO, including Section 8.2 of this
Appendix OO, to apply to anyone other than those individuals to whom it applied
prior to February 7, 2004.

 

(d)  An individual who on February 7, 2004 has been an employee covered by a
collective bargaining agreement providing for coverage under this Appendix OO,
who on February 7, 2004 is employed by a Control Group Affiliate, and who on
February 7, 2004 is not an employee covered by a collective bargaining agreement
providing for coverage under this Appendix OO shall not be after February 7,
2004 an Employee covered by a collective bargaining agreement providing for
coverage under this Appendix OO and shall not after February 7, 2004 accrue any
benefit under this Appendix OO as an Employee covered by a collective bargaining
agreement providing for coverage under this Appendix OO.  Subparagraph (H) of
paragraph (2) of subsection (d) of Section 1.01 of the Plan, however, shall
continue to apply to an individual described in the immediately preceding
sentence (who on February 7, 2004 has been an employee covered by a collective
bargaining agreement providing for coverage under this Appendix OO, who on
February 7, 2004 is employed by a Control Group Affiliate, and who on February
7, 2004 is not an employee covered by a collective bargaining agreement
providing for coverage under this Appendix OO).

 

IN WITNESS WHEREOF, the Company, by its duly authorized officer, has caused this
Amendment No. 8 to ALLTEL Corporation Pension Plan (January 1, 2001 Restatement)
to be executed on this 7th day of February, 2004.

 

 

ALLTEL CORPORATION

 

 

 

 

 

By:

/s/ Scott T. Ford

 

 

Title:

President & CEO

 

--------------------------------------------------------------------------------